DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 12/18/2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/18/2019, 04/07/2020, 11/19/2020, 06/02/2021 and 09/29/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Examiner’s remarks and claims interpretation
It is noted that the "for use in sealing materials" in the preamble of claim 1 is intended use and therefore the composition taught by the cited references only need to be capable of being a preform for being use in sealing materials. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). It is the examiner's position that the preamble does not state any distinct definition of the claimed invention's limitations. Further, the purpose or intended use, i.e. for use in sealing materials, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention; thus, the prior art structure - which is a composition identical to that set forth in the present claims - is capable of performing the recited purpose or intended use. Claims 2, 3, 13-16 are dependent thus inherit the same position.
Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhang (cited in the IDS).
	Claims 1, 2: Zhang discloses a composition comprising a cross-linkable fluoroelastomer, CNT and nano-fillers such as alumina (abs, ¶25-37, 41, 42 and claims 1-). In particular, Zhang discloses examples with a VITON GF, 12 pbw of a MWCNT masterbatch and nano-fillers mixed in a kneader and resulting in 3 % wt. of MWCNT (Table 1 with accompanying text).
	Claims 4, 6, 7, 11 and 12: Zhang discloses employing a HAAKE Rheomix at 170 0C to mix the masterbatch and adding the fluoroelastomer and fillers (Examples 1 and 2).
Claim(s) 1-3, 8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (NPL).
Lee discloses a composition with 0-9 % wt. of MWCNTs, a fluoroelastomer and 30 % wt. of NAYD 400 wollasonite fillers (abs, Table 1 with accompanying text). It is noted that the masterbatch and kneaded limitations in claim(s) 1 are construed as product-by-process claim. Nevertheless, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and there is no evidence that these differences in the processes would have resulted in a different product. Until such evidence is presented, it would therefore have been obvious to one of ordinary skill in the art that the reference product reads on the claimed product. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.
Accordingly, the reference anticipates the material limitations of the listed claims.
With respect to the 103 portion of the rejection, in the alternative that any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by Lee, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product and are recognized as being well within the purview of the skilled artisan to yield predictable results. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685,688 (CCPA 1972). 
Claim(s) 1-2, 8, 9, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Asano (cited in the IDS, a translation is provided and referenced from hereon).
Claim 1: Asano discloses a composition with MWCNTs, a FKM-1 fluoroelastomer and fillers such as coal made via kneading (abs, pp 2-5, 8 and Table 1 with accompanying text). It is noted that the masterbatch limitations in claim(s) 1 are construed as product-by-process claim. Nevertheless, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and there is no evidence that these differences in the processes would have resulted in a different product. Until such evidence is presented, it would therefore have been obvious to one of ordinary skill in the art that the reference product reads on the claimed product. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.
Claim 2: Asano discloses the peroxide crosslinked FKM (pp2).
Claims 8, 9, 13 and 15: Asano discloses the molded and member sealing features (abs, pp 2 and examples).
Claim(s) 3-7, 11, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Asano.
	Asano discloses employing known additives and fillers such as talc, clay, graphite and calcium silicate (pp 2), the processing via a kneader by adding the various components, optimizing the experimental settings on the kneader such as rolls distance and temperature (pp 4-5, examples and Figs 1 and 2 with accompanying text). The Asano reference discloses the claimed invention but does not explicitly disclose the claimed components, masterbatch processing and experimental variables. It is noted that the claimed selection of the components and experimental settings are construed as result-effective variables, i.e. variables which achieve a recognized result. Given that the Asano reference discloses a similar kneading method with similar components to achieve a similar results, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the heating temperature via a thermostat knob or selecting the addition and mixing sequence, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize known variables since the reference also discloses a similar end-product.  Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
Claim(s) 1-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolas.
	Nicolas discloses a composition with a fluoroelastomer, carbon-based conductive fillers such as carbon nanofibers, carbon black and carbon nanotubes (abs, ¶26-45).  In particular, Nicolas discloses the features of a 15-40 % by wt. of MWCNTs in a masterbatch, PVDF, the processing via a kneader by adding the various components and optimizing the experimental settings on the kneader such as rolls distance and temperature (¶17-24, 26, 29, 41, 55-75 and example 1). The Nicolas reference discloses the claimed invention but does not explicitly disclose the claimed components and experimental variables. It is noted that the selection of the components and experimental settings are construed as result-effective variables, i.e. variables which achieve a recognized result. Given that the Nicolas reference discloses a similar kneading method with similar MWCNTs masterbatch, fluoroelastomer and fillers components, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the heating temperature via a thermostat knob or selecting the addition and mixing sequence, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize known variables since the reference also discloses a similar end-product.  Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
Claim(s) 3, 8, 9, and 13-16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Asano or Nakagawa.
	The disclosure(s) of Zhang and Asano are relied upon as set forth above.
Claim 3: The Zhang reference discloses the claimed invention but does not explicitly disclose the feature of the claimed nanofillers.  It is noted that the Zhang reference discloses various nanofillers and the claim(s) call(s) for wollastonite, carbon black, silica, clay or talc nanofillers.  In an analogous art, the Asano or Nakagawa discloses a composition with a cross-linkable fluoroelastomer, MWCNTs and  the claimed nanofillers treated in a kneader (Asano: see above or Nakagawa: abs, 27-62, 86 and 217-233). In particular, Nakagawa discloses the benefit of “superior heat resistance, mechanical physical properties, substance permeability barrier properties, flame retardant properties, electrical conductivity and the like” (Nakagawa: ¶22). One of ordinary skill in the art would have recognized that applying the known technique and components of Asano or Nakagawa to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of achieving superior heat resistance, mechanical physical properties, substance permeability barrier properties, flame retardant properties, electrical conductivity.
Claims 8, 9 and 13-16: Zhang discloses the claimed invention but does not explicitly disclose the claimed end-products.  Asano or Nakagawa discloses the application of the composition to fabricate molded materials and various end-products such as photography components and a shaft sealing component (Asano: see above & Nakagawa: ¶14, 167-176). It would have been well within the purview of a skilled artisan to apply the composition of Zhang to various end-products since Zhang is motivated to apply the claimed composition to various fields and Asano or Nakagawa discloses a similar composition to be applied to the claimed molded and shaft sealing products.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Chiu discloses a composition with PVDF and MWNT/graphene/clay nano-fillers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764